DETAILED ACTION
Drawings
The drawings are objected to because the text in Fig. 23 is not clearly legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Objections
Claim 23 objected to because of the following informalities:  

Claim 23 is written as follows:
The measurement device of claim 23, wherein the period of time is at least one of an hour, a day, a week, a month, and a year.

As currently written, claim 23 depends upon itself. This is believed to be a mistake/typo. As best understood, claim 23 will be treated to depend upon dependent claim 22. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 contains the following limitations in question: 
a measurement device providing a graphical user interface (GUI) to a user on a remote terminal, the measurement device comprising: 
at least one first processor; and at least one first memory including one or more first sequences of instructions, the at least one first memory and the one or more first sequences of instructions configured to, with the at least one first processor, cause the measurement device to perform at least the following, 
(A) transmitting to the remote terminal the GUI, the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the at least one second memory and the one or more second sequences of instructions configured to, with the at least one second processor, cause the remote terminal to perform at least the following, 
(a) displaying the GUI on the remote terminal including a first image representing the measurement device in a first configuration; 
(b) obtaining from the user through the GUI on the remote terminal at least one voltage characteristic of a plurality of voltage characteristics associated with at least one of a plurality of voltage inputs of the measurement device; 
(c) displaying through the GUI on the remote terminal, in response to the at least one voltage characteristic entered by the user, a second image representing a measurement device in a second configuration; 
(d) obtaining from the user through the GUI on the remote terminal at least one current characteristic of a plurality of current characteristics associated with at least one of a plurality of current inputs of the measurement device; 
(e) displaying through the GUI on the remote terminal, in response to the at least one current characteristic entered by the user, a third image representing a measurement device in a third configuration; 
(f) repeating steps (A)(b)-A(e) for all voltage characteristics of the plurality of voltage characteristics and for all current characteristics of the plurality of current characteristics associated with the plurality of voltage inputs and the plurality of current inputs, respectively; and 
(g) transmitting to the measurement device the plurality of voltage characteristics and the plurality of current characteristics; 
(B) receiving from the remote terminal the plurality of voltage characteristics and the plurality of current characteristics; 
C) storing the plurality of voltage characteristics and the plurality of current characteristics on the at least one first memory.

Claim 11 contains the following limitations in question:
a method of configuring a measurement device providing a graphical user interface (GUI) to a user on a remote terminal, the measurement device comprises at least one first processor and at least one first memory including one or more first sequences of instructions, the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the method comprising the steps of: 
(A) transmitting the GUI from the measurement device to the remote terminal, in response to a request by the remote terminal, 
(B) receiving the GUI on the remote terminal from the measurement device; 
(C) displaying the GUI on the remote terminal including a first image representing the measurement device in a first configuration; 
(D) obtaining from the user through the GUI on the remote terminal at least one voltage characteristic of a plurality of voltage characteristics associated with at least one of a plurality of voltage inputs of the measurement device; 
(E) displaying through the GUI on the remote terminal, in response to the at least one voltage characteristic, a second image representing a measurement device in a second configuration; 
(F) obtaining from the user through the GUI on the remote terminal at least one current characteristic of a plurality of current characteristics associated with at least one of a plurality of current inputs of the measurement device; 
(G) displaying through the GUI on the remote terminal, in response to the at least one current characteristic, a third image representing a measurement device in a third configuration; 
(H) repeating steps (C)-(F) for all voltage characteristics of the plurality of voltage characteristics and for all current characteristics of the plurality of current characteristics associated with the plurality of voltage inputs and the plurality of current inputs, respectively; 
(I) transmitting at the remote terminal to the measurement device the plurality of voltage characteristics and the plurality of current characteristics; 
(J) receiving at the measurement device from the remote terminal the plurality of voltage characteristics and the plurality of current characteristics; and 
(K) storing the plurality of voltage characteristics and the plurality of current characteristics on a memory of the measurement device.

Claim 21 contains the following limitations in question: 
a measurement device providing a graphical user interface (GUI) to a user on a remote terminal, the measurement device comprising: 
at least one first processor; 
and at least one first memory including one or more first sequences of instructions, the at least one first memory and the one or more first sequences of instructions configured to, with the at least one first processor, cause the measurement device to perform at least the following, 
transmitting to the remote terminal the GUI, a plurality of values associated with a at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device, the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the at least one second memory and the one or more second sequences of instructions configured to, with the at least one second processor, cause the remote terminal to perform at least the following, 
receiving the GUI, the plurality of a plurality of values associated with the at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device, 
displaying the GUI on the remote terminal including a fifth image representing the plurality of values associated with a at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device.

	Independent claims 1 and 21 include a preamble that is directed to a measurement device, then proceeds to introduce a remote terminal comprising a list of limitations. However, it is clear from the applicant’s specification, as well as the claim language via the claimed communications, that the measurement device and the claimed remote terminal are separate devices. Since the preamble seems to suggest that the claimed invention is limited to a measurement device, it is unclear as to if the recited remote terminal is part of the measurement device or not. 
	The examiner recommends for the applicant to amend the preamble so that the claimed invention is directed to a system including a measurement device and a remote terminal. Or, if it is the applicant’s intention to claim only the measurement device, the examiner recommends removing the limitations describing the construction and functionality of the remote terminal and only recite limitations that are clearly linked to the measurement device itself. 
	As best understood by the examiner, the examiner will examine the claimed invention as a system including both the measurement device and the remote terminal as limitations for each are expressly recited in the body of the claimed invention. 

	Independent claims 1 and 11 recite a series of steps that is repeated, i.e. steps (A)(b) – A(e) for claim 1 and steps (C) – (F) for claim 11. In such steps the claims indicated displaying a second image representing a measurement device in a second configuration after obtaining a voltage characteristic and displaying a third image representing a measurement device in a third configuration after obtaining a current characteristic. 
As currently claimed, it appears that the recited second image of a second configuration and a third image of a third configuration would not change as the claim repeats displaying a second image in a second configuration and a third image in a third configuration. This does not clearly reflect the concept described in the applicant’s specification as the specification describes changing the image/configurations with each newly obtained voltage/current characteristic and it is unclear if the claimed invention encompasses repeats displaying the same second image and the same third image over and over for each repetition or if the invention encompasses generating an updated configuration to reflect each newly obtained characteristic. 
Furthermore, the use of “a measurement device” when referencing the images is unclear as the applicant’s specification makes it appear as the updated images would be representing “the measurement device” as issue, not another measurement device. 
	The examiner recommends for the applicant to change the claim language to clarify the above confusion. This could be done by amending the claim language to describing displaying an updated image representing the measurement device in updated configuration in response to the newly obtained voltage/current characteristics. Thus, for each iteration an updated image of an updated configuration is displayed, not the same second/third image of a second/third configuration. 

Dependent claims 2-10, 12-20, and 22-24 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1, 11, and 21. 

Claims 2 and 12 contain the following limitations in question: 
2. The measurement device of claim 1, further comprising the following steps performed between steps (A)(e) and (A)(f): i. obtaining from the user through the GUI on the remote terminal at least one load characteristic of a plurality of load characteristics associated with at least one of a plurality of voltage inputs and at least one of a plurality of current inputs of the measurement device; and ii. displaying through the GUI on the remote terminal, in response to the at least one current characteristic entered by the user, a fourth image representing a measurement device in a fourth configuration.
12. The method of claim 11, further comprising the following steps performed between steps (G) and (H): i. obtaining from the user through the GUI on the remote terminal at least one load characteristic of a plurality of load characteristics associated with at least one of a plurality of voltage inputs and at least one of a plurality of current inputs of the measurement device; and ii. displaying through the GUI on the remote terminal, in response to the at least one current characteristic entered by the user, a fourth image representing a measurement device in a fourth configuration.

The use of “a measurement device” when referencing the image in a fourth configuration unclear as the applicant’s specification makes it appear as the updated images would be representing “the measurement device” as issue, not another measurement device. 

Claims 3 and 13 contain the following limitations in question: 
3. The measurement device of claim 2, wherein step (A)(f) further comprises repeating steps (i.) and (ii.) for all load characteristics of the plurality of load characteristics, and wherein step (A)(g) further comprises transmitting to the measurement device the plurality of load characteristics.
13. The method of claim 12, wherein step (H) further comprises repeating steps (i.) and (ii.) for all load characteristics of the plurality of load characteristics, and wherein step (I) further comprises transmitting to the measurement device the plurality of load characteristics.

The claimed repeating steps recited in claims 3 and 13 in relation to of repetition of displaying a fourth image representing a measurement device in a fourth configuration raises the same clarity issues as the repeating steps of displaying the discussed second image and discussed third image of independent claims 1 and 11. It is unclear as to if the same fourth image is displayed for each repeated step or if a new image is displayed for each newly obtained load characteristic. The examiner recommends for the applicant to amend the claim language of using an updated image representing the measurement device in an updated configuration in response to the newly obtained load characteristic. 

Dependent claims 4-6, 10, 14-16, and 20 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 2, 3, 12, or 13. 

Claim 22 contains the following limitation in question: 
The measurement device of claim 21, where in at least one of the plurality of values associated with the at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device is a sum of at least two other values of the plurality of values over a period of time.

Using a broad interpretation of the claimed invention, the above limitation encompasses the claimed concept of wherein at least one value associated with the voltage input is a sum of current inputs or the sum of a current input and plurality of load as. It is not clear as to how a voltage value could be a sum of current values. 
The applicant describes an example of how a value would be a combination of other values, i.e. watts being a power value that is a combination of volts and amps, however the specification does not describe an example of wherein at least one value associated with the voltage input is a sum of current inputs or the sum of a current input and plurality of load as. It is not clear as to how a voltage value could be a sum of current values. The above examples create situations that would not be mathematically correct, i.e. having a voltage value be a summation of current values, or a summation of a voltage value and a current value, and so on, the scope of the claimed invention is indefinite.   

Dependent claims 23 is rejected under 35 U.S.C. 112 because it incorporates the lack of clarity present in parent claims 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamulaparthy (US 20120173032).

Regarding claim 21, Pamulaparthy discloses a measurement device providing a graphical user interface (GUI) to a user on a remote terminal (see Fig. 1 and paragraphs 0020 and 0025: power meter with host module with server functionality for providing GUI to user device, i.e. a remote terminal), the measurement device comprising: 
at least one first processor (see Fig. 1 and paragraphs 0023-0024); 
and at least one first memory including one or more first sequences of instructions, the at least one first memory and the one or more first sequences of instructions configured to, with the at least one first processor (see Fig. 1 and paragraphs 0015 and 0023-0025: memory with executable instructions), cause the measurement device to perform at least the following, 
transmitting to the remote terminal the GUI, a plurality of values associated with a at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device (see Fig. 4 and paragraphs 0015 and 0025-0026: communicating graphical user interface to user device, interface includes voltage input values, current input values, and load information of several devices), the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the at least one second memory and the one or more second sequences of instructions configured to, with the at least one second processor (see Fig. 1 and paragraphs 0014-0015, 0023-0025, 0043: user device may be a cpu/processor with a memory device in communication with the power meter), cause the remote terminal to perform at least the following, 
receiving the GUI, the plurality of a plurality of values associated with the at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device (see Fig. 4 and paragraphs 0015-0016 and 0025-0026: GUI communicated to remote device), 
displaying the GUI on the remote terminal including a fifth image representing the plurality of values associated with a at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device (see Fig. 4 and paragraphs 0016 and 0022: graphical user interfaces are presented, i.e. displayed, to the user).

Regarding claim 24, Pamulaparthy discloses wherein the plurality of values is at least one of volts, amps, kilowatts, apparent power, reactive power, kilowatt hours, apparent and displacement power factors, partial discharge, and total harmonic distortion (see Fig. 4 and paragraph 0025-0027 and 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pamulaparthy (US 20120173032) in view of Chang (US 20200182653).

Regarding claim 22, Pamulaparthy discloses determing energy consumption over a period of time, i.e. a values associated with at least one of a plurality of loads (0064). 

 Pamulaparthy does not expressly disclose where at least one of the plurality of values associated with the at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device is a sum of at least two other values of the plurality of values over a period of time.
	
	Chang discloses where at least one of the plurality of values associated with the at least one of a plurality of voltage inputs, a plurality of current inputs, and a plurality of loads of the measurement device is a sum of at least two other values of the plurality of values over a period of time (see Abstract and paragraphs 0057, 0060, and 0090: determining daily consumption values by aggregating ½ hour consumption values, i.e. determining a daily value associated with at least one of a plurality of loads using a summation of 48 values, i.e. at least two other values, over a defined period of time). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pamulaarthy with the teachings of Chang, i.e. determining power consumption for individual hours as well as for a longer period of time, for the advantageous benefit of analyzing power consumption patterns of various time intervals. 

Regarding claim 23, Pamulaparthy does not expressly disclose wherein the period of time (i.e. related to the summation of parent claim 22) is at least one of an hour, a day, a week, a month, and a year.

Chang discloses wherein the period of time is at least one of an hour, a day, a week, a month, and a year (see Abstract and paragraphs 0057, 0060, and 0090: determining daily consumption via summation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pamulaarthy with the teachings of Chang, i.e. determining power consumption for individual hours as well as for a longer period of time, for the advantageous benefit of analyzing power consumption patterns of various time intervals. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per claim 1, the prior art discloses the limitations discussed above. 
The prior art Moore (US 5514969) discloses (a) displaying the GUI on a terminal including a first image representing the measurement device in a first configuration (see Figs 7A, 7B, and 7C and column 6); 
(b) obtaining from the user through the GUI on the terminal at least one voltage characteristic of a plurality of voltage characteristics associated with at least one of a plurality of voltage inputs of the measurement device (see Figs 7A, 7B, and 7C and column 6); 
(c) displaying through the GUI on the terminal, in response to the at least one voltage characteristic entered by the user, a second image representing a measurement device in a second configuration (see Figs 8A, 8B, and 8C and column 6); 
(d) obtaining from the user through the GUI on the terminal at least one current characteristic of a plurality of current characteristics associated with at least one of a plurality of current inputs of the measurement device (see Figs 12A, 12B, and 12C and columns 7-8); and 
(e) displaying through the GUI on the terminal, in response to the at least one current characteristic entered by the user, an image representing a measurement device in a third configuration (see Figs 13A, 13B, and 13C and columns 7-8). 

However the prior art fails to disclose a measurement device providing a graphical user interface (GUI) to a user on a remote terminal, the measurement device comprising: 
at least one first processor; and at least one first memory including one or more first sequences of instructions, the at least one first memory and the one or more first sequences of instructions configured to, with the at least one first processor, cause the measurement device to perform at least the following, 
(A) transmitting to the remote terminal the GUI, the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the at least one second memory and the one or more second sequences of instructions configured to, with the at least one second processor, cause the remote terminal to perform at least the following, 
(a) displaying the GUI on the remote terminal including a first image representing the measurement device in a first configuration; 
(b) obtaining from the user through the GUI on the remote terminal at least one voltage characteristic of a plurality of voltage characteristics associated with at least one of a plurality of voltage inputs of the measurement device; 
(c) displaying through the GUI on the remote terminal, in response to the at least one voltage characteristic entered by the user, a second image representing a measurement device in a second configuration; 
(d) obtaining from the user through the GUI on the remote terminal at least one current characteristic of a plurality of current characteristics associated with at least one of a plurality of current inputs of the measurement device; 
(e) displaying through the GUI on the remote terminal, in response to the at least one current characteristic entered by the user, a third image representing a measurement device in a third configuration; 
(f) repeating steps (A)(b)-A(e) for all voltage characteristics of the plurality of voltage characteristics and for all current characteristics of the plurality of current characteristics associated with the plurality of voltage inputs and the plurality of current inputs, respectively; and 
(g) transmitting to the measurement device the plurality of voltage characteristics and the plurality of current characteristics; 
(B) receiving from the remote terminal the plurality of voltage characteristics and the plurality of current characteristics; 
(C) storing the plurality of voltage characteristics and the plurality of current characteristics on the at least one first memory.

Dependent claims 2-10 are objected to as allowable due to their dependency upon independent claim 1. 

As per claim 11, the prior art discloses the limitations discussed above
However, the prior art fails to disclose a method of configuring a measurement device providing a graphical user interface (GUI) to a user on a remote terminal, the measurement device comprises at least one first processor and at least one first memory including one or more first sequences of instructions, the remote terminal including at least one second processor and at least one second memory including one or more second sequences of instructions, the method comprising the steps of: 
(A) transmitting the GUI from the measurement device to the remote terminal, in response to a request by the remote terminal, 
(B) receiving the GUI on the remote terminal from the measurement device; 
(C) displaying the GUI on the remote terminal including a first image representing the measurement device in a first configuration; 
(D) obtaining from the user through the GUI on the remote terminal at least one voltage characteristic of a plurality of voltage characteristics associated with at least one of a plurality of voltage inputs of the measurement device; 
(E) displaying through the GUI on the remote terminal, in response to the at least one voltage characteristic, a second image representing a measurement device in a second configuration; 
(F) obtaining from the user through the GUI on the remote terminal at least one current characteristic of a plurality of current characteristics associated with at least one of a plurality of current inputs of the measurement device; 
(G) displaying through the GUI on the remote terminal, in response to the at least one current characteristic, a third image representing a measurement device in a third configuration; 
(H) repeating steps (C)-(F) for all voltage characteristics of the plurality of voltage characteristics and for all current characteristics of the plurality of current characteristics associated with the plurality of voltage inputs and the plurality of current inputs, respectively; 
(I) transmitting at the remote terminal to the measurement device the plurality of voltage characteristics and the plurality of current characteristics; 
(J) receiving at the measurement device from the remote terminal the plurality of voltage characteristics and the plurality of current characteristics; and 
(K) storing the plurality of voltage characteristics and the plurality of current characteristics on a memory of the measurement device.

Dependent claims 12-20 are objected to as allowable due to their dependency upon independent claim 11. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865